                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 1 of 14


Customer Short Name                        Owner City       Owner State   Date Opened     Asset Value        Cash Balance
6694 DAWSON BOULEVARD LLC ICA              NORCROSS         GA                 8/9/2019   $            ‐     $       250.08
ADDIE SUE CALFEE IRA                       GREENSBORO       NC                1/26/2015   $      48,500.00   $     5,982.23
ALAN GALLIMORE INHERITED IRA               WINSTON SALEM    NC                7/24/2020   $      22,848.00   $     3,048.83
ALEXANDRA N FARMER IND CASH ACCT           MOUNT AIRY       NC                7/30/2018   $     156,582.54   $       602.82
ALLEN KELLY IRA                            DAYTON           TN                 3/2/2015   $     986,000.00   $       740.18
ALTON GRAVITTE ICA                         PILOT MTN        NC                4/27/2020   $     200,000.00   $    11,420.99
ALTON GRAVITTE IRA                         PILOT MTN        NC                4/27/2020   $      98,300.00   $       498.45
AMANDA AND DEREK BROWN IND CASH ACCT       TOBACCOVILLE     NC                9/17/2018   $     221,700.00   $     2,473.88
AMY GORDON ICA                             PINNACLE         NC                 5/7/2019   $     115,800.00   $    10,749.39
AMY ROBERTS IND CASH ACCT                  WESTFIELD        NC                1/28/2019   $     100,000.00   $     1,038.06
ANITA W MCCRARY IRA                        FT WORTH         TX                2/23/2015   $     676,000.00   $    35,543.19
ANN MOELLER ICA                            NEWTOWN          CT                1/17/2018   $     680,000.00   $     7,855.78
ANNIE J ADAMS IND CASH ACCT                TOBACCOVILLE     NC                9/11/2018   $     118,400.00   $     3,127.75
ARNOLD R KEY IRA                           ARARAT           NC                 2/2/2015   $      62,800.00   $     4,536.55
ARTHUR H CHANEY JR IND CASH ACCT           MOUNT AIRY       NC                7/24/2018   $     300,000.00   $       791.72
AUBREY J GIBBS IRA                         RICHMOND         IN                2/13/2015   $       6,800.00   $     1,598.74
BARBARA PENDRELL IRA                       SARASOTA         FL                2/13/2015   $     152,179.37   $    24,290.33
BARBARA PENDRELL ROTH IRA                  SARASOTA         FL                2/13/2015   $      31,651.54   $    10,004.39
BARRY BINGHAM ICA                          LAWNDALE         NC                 4/7/2021   $     252,000.00   $    76,213.50
BARRY BINGHAM ROTH                         LAWNDALE         NC                 4/7/2021   $            ‐     $          ‐
BENJAMIN AND CYNTHIA HILL ICA              CHESTERFIELD     VA                3/18/2020   $      50,000.00   $     1,092.34
BETH R HENS IRA                            GREENSBORO       NC                1/28/2015   $      92,800.00   $    11,079.30
BETTY HARKINS IRA                          GREENVILLE       KY                8/13/2019   $     257,402.77   $    46,333.90
BETTY HOFF ICA                             MILLTOWN         NJ                8/24/2020   $     250,000.00   $       500.22
BETTY LOU EARLE ICA                        MEXICO           MO                12/3/2020   $      50,000.00   $     1,367.87
BEVERLY DAILY ICA                          EATON            OH                3/21/2018   $     123,085.44   $    15,188.54
BILLY BOAZ ICA                             PINNACLE         NC                10/2/2020   $      55,000.00   $     2,575.74
BILLY D LANTER IRA                         FRIES            VA                7/20/2018   $      60,900.00   $     3,642.60
BILLY R BOAZ IRA                           PINNACLE         NC                6/12/2019   $     277,200.00   $     5,909.25
BILLY R LOVELESS IRA                       CALHOUN          GA                 3/9/2015   $     300,000.00   $     2,981.27
BILLY R SWAIN IRA                          CLEMMONS         NC              12/20/2016    $      91,900.00   $     7,868.43
BOBBY & LORETTA HALEY IND CASH ACCT        GALLATIN         TN                5/10/2018   $      50,000.00   $     1,690.40
BOBBY AND JO SIMPSON IND CASH ACCT         PILOT MOUNTAIN   NC                7/18/2018   $     260,884.84   $       515.76
BOBBY D SIMPSON IRA                        PILOT MOUNTAIN   NC                3/30/2017   $      61,500.00   $     6,639.64
                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 2 of 14


BRENDA AND GLENN FOX IND CASH ACCT         TAYLORSVILLE     NC           9/24/2018   $      77,000.00   $     2,300.49
BRENDA BANET IRA                           CORYDON          IN            4/3/2015   $     170,300.00   $    40,846.30
BRENDA H VOGLER IND CASH ACCT              KING             NC            9/4/2018   $      80,000.00   $     1,567.26
BRENT AND KRISTY WATSON ICA                TOBACCOVILLE     NC          12/15/2020   $      70,000.00   $     2,997.04
BRIAN G SPENCE IRA                         BROOKSVILLE      FL            2/6/2015   $     192,315.00   $     9,419.98
BRIAN G SPENCE ROTH IRA                    BROOKSVILLE      FL            2/6/2015   $       6,559.39   $     1,840.43
BRUCE CULLEN IRA                           WESTLAKE VLG     CA           2/23/2015   $   2,442,200.00   $    87,155.72
BRUCE CULLEN ROTH IRA                      WESTLAKE VLG     CA           2/23/2015   $     398,400.00   $    46,748.64
BURGNER FAMILY CRT ICA                     HOSCHTON         GA           3/26/2019   $     188,240.00   $       447.29
CALLIE M HOPKINS IND CASH ACCT             JAMESTOWN        NC          10/17/2018   $     222,916.97   $       506.99
CARL KELLY ICA                             DAYTON           TN           6/21/2018   $     374,592.00   $   378,670.69
CAROLYN EDWARDS ICA                        KING             NC           10/2/2020   $      64,000.00   $     2,915.39
CARROLL G MARTIN IND CASH ACCT             KING             NC           7/20/2018   $     160,000.00   $     2,782.17
CATRINA AND RONNIE RENEGAR ICA             YADKINVILLE      NC            3/3/2020   $      90,000.00   $       505.89
CHARLENE GIBSON ICA                        KING             NC            1/6/2020   $     100,200.00   $       397.08
CHARLES B DOUGLAS IRA                      KERNERSVILLE     NC           1/20/2015   $      98,100.00   $    11,743.81
CHARLES B DOUGLAS REV TRUST IND CASH ACC   KERNERSVILLE     NC           7/17/2018   $     707,684.00   $       533.62
CHARLES HIGGINS JR IRA                     GALAX            VA           2/18/2021   $      39,600.00   $       519.70
CHARLES L STRAWBRIDGE IRA                  Snellville       GA           1/13/2015   $     630,700.00   $    61,969.45
CHARLES M VINSON IRA                       GREENVILLE       KY           1/27/2015   $     116,741.22   $       743.76
CHARLES S EAVES IND CASH ACCT DEC'D        BOWLING GREEN    TN           2/26/2018   $     100,000.00   $     1,718.16
CHARLES WATSON SR ICA                      PINNACLE         NC            2/2/2021   $     120,000.00   $       520.61
CHEERI R WORRELL IRA                       DUGSPUR          VA           3/19/2015   $     240,000.00   $     4,931.68
CHRISTOPHER R INMAN SEP IRA                RALEIGH          NC           5/14/2015   $     173,000.00   $    12,165.83
CLAY A ADAMS IRA                           PILOT MOUNTAIN   NC           1/30/2015   $     147,000.00   $       829.67
CLIFTON L HATCHER IRA                      ARARAT           VA           2/20/2015   $     124,600.00   $     5,256.24
CLYDE AND RUTH HOOVER IND CASH ACCT        STUART           VA          12/21/2018   $     100,000.00   $     1,524.71
CONNIE PENDERGRASS ICA                     BLUFF CITY       TN            4/6/2020   $     170,000.00   $       492.36
CONSTANCE WILLIAMS IRA                     MATTHEWS         NC            3/9/2015   $      63,000.00   $    10,299.42
CRAIG T NEWNAM BENE FOR EARL W NEWNAM IN   RANDLEMAN        NC           5/11/2016   $      37,750.00   $     3,865.12
CURTIS DAVIS IRA                           BEAUFORT         NC           8/14/2020   $      46,500.00   $     2,445.03
CYNTHIA KEARNEY IRA                        PEACHTREE CTY    GA          12/31/2020   $      58,000.00   $     1,491.50
CYNTHIA KEARNEY ROTH                       PEACHTREE CTY    GA          12/31/2020   $      11,000.00   $     1,052.52
CYNTHIA RICHARDSON IRA                     GRASSY CREEK     NC           1/28/2021   $      50,000.00   $       993.16
CYNTHIA S STANBERRY IRA                    RURAL HALL       NC            5/3/2018   $      55,500.00   $    10,005.20
                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 3 of 14


DALE VADEN ICA                             WINSTON SALEM   NC            5/14/2021   $   100,000.00   $      500.00
DANNY AND MARY SAWYERS IND CASH ACCT       MOUNT AIRY      NC             9/4/2018   $   207,100.00   $      507.27
DANNY K SINK SR INHERITED IRA              WINSTON SALEM   NC             4/1/2015   $    74,200.00   $    1,135.71
DANNY VOGLER ICA                           KING            NC             4/8/2019   $   500,000.00   $    2,548.41
DARREN CRUISE ICA                          ARARAT          NC             1/5/2021   $   200,000.00   $    4,105.54
DAVID A BIELEC IRA                         CORFU           NY            1/26/2015   $   176,500.00   $    1,400.94
DAVID G PETTY IRA                          GALAX           VA            6/28/2016   $   110,700.00   $    2,180.23
DAVID G REEVES IRA                         GALAX           VA            2/10/2015   $   119,095.00   $    1,337.00
DAVID GOAD ICA                             GREENSBORO      NC             8/3/2020   $    75,000.00   $    1,387.39
DAVID R STULL IRA                          GROVE CITY      OH            2/12/2015   $    69,500.00   $    5,098.54
DAVID W BROOKS IRA                         ROSWELL         GA             1/8/2015   $   283,200.00   $    1,946.20
DAWN L CLARY IND CASH ACCT                 GALAX           VA            8/14/2018   $   250,000.00   $      523.08
DEBRA H HUMPHRIES IRA                      LIVERMORE       CO             3/9/2015   $   146,100.00   $   11,873.07
DEBRA L LANTER IRA                         FRIES           VA             6/8/2017   $    64,000.00   $    1,707.86
DENNIS AND ELAINE HODGES IND CASH ACCT     HIDDENITE       NC            8/30/2018   $    70,000.00   $      506.42
DOLLY MOORE ICA                            LAWSONVILLE     NC           10/13/2020   $    50,000.00   $    2,310.53
DOLORES WILLOUGHBY IRA                     MERRITT IS      FL            7/13/2020   $   206,258.00   $    6,208.43
DONALD AND GINA BRYANT ICA                 THURMOND        NC            3/25/2019   $    45,800.00   $    6,962.84
DONALD B & DIANNE GRAHAM IND CASH ACCT     BELEWS CREEK    NC            7/30/2018   $   300,000.00   $    2,628.64
DONALD B GRAHAM FBO PEGGY MUNDY INHERITE   BELEWS CREEK    NC             4/8/2016   $    78,900.00   $    4,879.61
DONALD BRYANT IRA                          THURMOND        NC             3/4/2019   $    83,100.00   $    5,941.60
DONALD CANNOY ICA                          MOUNT AIRY      NC           12/27/2018   $   108,000.00   $      520.95
DONALD G BRADY IRA                         PINNACLE        NC            6/27/2017   $    41,300.00   $    1,525.12
DONALD HENDRICKS IRA                       CENTRAL CITY    KY            2/18/2015   $   134,309.36   $    5,843.23
DONALD L BIRELEY IRA                       GREENVILLE      SC            2/18/2015   $   751,000.00   $   19,131.11
DONALD L ROBINSON JR IRA                   TYRONE          GA            2/23/2015   $   700,000.00   $   32,010.57
DONOVAN MURRAY INHERITED IRA               GRASSY CREEK    NC             5/6/2020   $   240,000.00   $    7,023.81
DORCAS BROADAWAY ICA                       SUMMERFIELD     NC           12/22/2020   $   100,000.00   $    2,705.52
DORCAS G BROADAWAY IRA                     SUMMERFIELD     NC            1/28/2015   $   136,600.00   $    4,596.32
DORI MITCHELL IRA                          OLYMPIA         WA             8/3/2016   $    44,325.00   $    1,616.59
DORIS H BOWLES IND CASH ACCT               Greenville      KY            12/4/2017   $   199,700.00   $    8,454.11
DORIS H BOWLES IRA                         Greenville      KY            2/12/2015   $   108,600.00   $   11,934.06
DORIS J HODGES IRA                         GREENSBORO      NC            2/12/2015   $   100,000.00   $    4,748.00
DOROTHY A BICKERSTAFF IRA                  ATLANTA         GA            9/30/2015   $    65,000.00   $       85.04
DOUGLAS G KASEMEIER IRA                    SUWANEE         GA            2/25/2015   $   450,000.00   $    2,893.35
                           Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 4 of 14


DOUGLAS W LINEBERRY IND CASH ACCT           BOONVILLE       NC            7/20/2018   $     200,000.00   $       518.37
DOUGLAS W LINEBERRY IRA                     BOONVILLE       NC             6/8/2017   $     102,750.00   $     3,062.22
EDUARDO DAPONTE IRA                         ALPHARETTA      GA            2/16/2021   $            ‐     $          ‐
EDWIN G HAWKS IRA                           GALAX           VA             2/6/2015   $     108,000.00   $     8,061.50
EEO TRUST OF 2007 ICA                       SPRING          TX            6/11/2020   $   1,900,000.00   $   115,314.46
ELAINE ROYSTER IND CASH ACCT                MOUNT AIRY      NC            6/15/2018   $      73,000.00   $       513.56
ELISABETH G CHANEY IRA                      MARIETTA        GA            3/25/2015   $      90,000.00   $     3,816.15
ELIZABETH CLEARY IRA                        ENNICE          NC            2/11/2015   $      37,000.00   $       645.99
ELIZABETH E.OSHER NON‐EXEMPT TRUST ICA      SPRING          TX            6/11/2020   $            ‐     $          ‐
ELIZABETH OSHER DEL PICO ICA                Sarasota        FL            6/11/2020   $   1,400,000.00   $    84,968.54
ELMER R GREENE JR IRA                       HARRISBURG      NC             4/1/2015   $     139,700.00   $     8,170.57
ERNEST L ISOM IND CASH ACCT                 GREENVILLE      KY             6/1/2018   $      80,000.00   $     1,108.64
ESTATE OF RAYMOND E BELL JR ICA             KENNESAW        GA            5/26/2021   $            ‐     $          ‐
EUGENE LYLE IRA                             HONESDALE       PA             3/8/2021   $     250,000.00   $     1,986.33
EUGENE SPARKS IRA                           BRADENTON       FL            2/19/2015   $     356,084.86   $    58,868.11
EVELYN J BLISS IND CASH ACCT                N WILKESBORO    NC            9/18/2018   $     217,300.00   $       519.44
EVELYN J BLISS IRA                          N WILKESBORO    NC            2/10/2015   $     114,500.00   $     3,931.75
FLETCHER WILBUR HUTSON TRUST ICA            LIBERTY         NC           11/28/2018   $     463,500.00   $       799.01
FLORENCE E BROOKS IND CASH ACCT             GLADE VALLEY    NC            9/24/2018   $      50,000.00   $       504.03
FLORIDA HOMESTEAD TRUST IND CASH ACCT       MORGANTOWN      KY            1/25/2018   $     881,550.00   $     9,009.39
FORREST AND BARBARA PALMER IND CASH ACCT    DUNBAR          WV            8/27/2018   $      80,000.00   $       517.55
FRANCES ATKINS ICA                          ARARAT          NC            6/28/2019   $      55,000.00   $       510.41
FRANCES D NORMAN IRA                        MT AIRY         NC            3/12/2015   $      49,200.00   $     6,477.22
FRANCES F ATKINS IND CASH ACCT              ARARAT          NC             8/7/2018   $      21,000.00   $       512.25
FRANCIS SULLIVAN IRA                        ELLIOT          ME             3/5/2021   $      25,000.00   $       500.00
FRED HEAD ICA                               TROPHY CLUB     TX             7/9/2018   $     193,400.00   $   231,715.40
FRED R HEAD IRA                             TROPHY CLUB     TX             1/8/2015   $   2,219,000.00   $    54,735.94
FRED R HEAD ROTH IRA                        TROPHY CLUB     TX             1/8/2015   $     145,600.00   $    21,459.04
FREDA MCCAY ICA                             GREENVILLE      KY            1/11/2021   $      40,000.00   $     1,144.41
FREDDY G QUESINBERRY IRA                    MOUNT AIRY      NC            7/10/2018   $     105,000.00   $     1,372.00
Garry & Judith Sykes ICA                    ASHEVILLE       NC             2/2/2021   $     200,000.00   $     2,193.53
GARY BOWLES IRA                             GREENVILLE      KY            2/12/2015   $      40,500.00   $     1,685.75
GENEVA AND RONALD DOCKERY IND CASH ACCT     MOUNT AIRY      NC            9/28/2018   $     180,000.00   $     1,495.51
GEORGE DAVID COATTA IND CASH ACCT           GREENSBORO      NC            7/10/2018   $     100,000.00   $       490.42
GERALD GISTER IRA                           HENDERSONVLLE   NC            4/12/2021   $      25,000.00   $     1,438.00
                           Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 5 of 14


GILBERT B HAWKS IRA                         WALNUT COVE      NC            7/7/2017   $   100,000.00   $       537.47
GINA BRYANT IRA                             THURMOND         NC           4/23/2019   $   108,500.00   $     6,471.65
GINN HOPKINS CHARITABLE REMAINDER UNITRU    LOS ANGELES      CA           7/16/2018   $   300,000.00   $     6,029.05
GLORIA C CHEATUM IRA                        MARTINSVILLE     VA            2/9/2015   $   149,000.00   $       877.30
GRADY BARRINGER ICA                         SHERRILLS FORD   NC          11/12/2020   $   150,000.00   $     4,656.21
GRADY L & VIRGINIA T LOVE IND CASH ACCT     PINNACLE         NC           5/31/2018   $   140,650.00   $       518.66
GRADY L LOVE IRA                            PINNACLE         NC           6/22/2016   $    94,200.00   $     9,628.25
GREENVILLE CEMETERY CO IND CASH ACCT        GREENVILLE       KY            5/4/2018   $    49,750.00   $     8,162.33
GREGORY GALLIMORE INHERITED IRA             WINSTON SALEM    NC           7/24/2020   $    22,176.00   $     2,959.16
GREGORY M MILLER IND CASH ACCT              WINSTON SALEM    NC           8/29/2018   $   155,000.00   $       515.27
GREGORY M MILLER IRA                        WINSTON SALEM    NC           5/17/2018   $   437,300.00   $     2,076.68
GST FAMILY TRUST ICA                        MORGANTOWN       KY           2/20/2019   $   899,500.00   $    17,725.43
HARJIT AND PAMELA DHESI IND CASH ACCT       GREENSBORO       NC           9/17/2018   $   200,000.00   $     2,113.80
HARVEY VARNER IND CASH ACCT                 KERNERSVILLE     NC           9/24/2018   $   100,000.00   $       553.09
HEATHER RILEY INHERITED IRA                 WHEATCROFT       KY           5/25/2021   $          ‐     $          ‐
HENEDINA G DEBORD IRA                       KING             NC            2/7/2018   $   147,000.00   $     7,364.80
HENEDINA G DEBORD ROTH IRA                  KING             NC           2/11/2015   $    19,400.00   $     3,575.62
HERSCHEL K THOMAS IRA                       MT. AIRY         NC           2/12/2015   $   552,700.00   $    16,767.91
HILDA J WRIGHT IRA                          NEWARK           OH           1/20/2015   $    67,500.00   $     2,915.74
HILDA WRIGHT AND SARAH WRIGHT IND CASH A    NEWARK           OH           10/2/2018   $   374,600.00   $    10,887.06
HOWARD W ALLRED IRA                         RURAL HALL       NC            1/2/2018   $          ‐     $    34,969.86
HUBERT WILSON ICA                           HENDERSONVILLE   NC           4/13/2021   $   125,000.00   $       517.52
IRENE W WEBB IRA                            Englewood        FL           2/12/2015   $    49,400.00   $     3,781.22
IRENE WEBB REVOCABLE TRUST ICA              ENGLEWOOD        FL            3/9/2018   $   255,445.50   $     3,401.46
JACQUELINE H LASCALA IRA                    CHAPEL HILL      NC            9/9/2015   $    50,000.00   $          ‐
JAMES AND MELISSA PEELE                     PILOT MOUNTAIN   NC           3/18/2021   $   100,000.00   $     1,026.05
JAMES C WEAVER III IRA                      PURLEAR          NC           4/27/2017   $   102,300.00   $     3,721.91
JAMES COVINGTON ICA                         PILOT MOUNTAIN   NC          12/28/2018   $   400,000.00   $       579.44
JAMES E ESSIC JR IND CASH ACCT              MOCKSVILLE       NC           7/10/2018   $   101,401.89   $       735.54
JAMES E ESSIC JR IRA                        MOCKSVILLE       NC            2/2/2015   $   386,800.00   $    17,940.45
JAMES LYND IRA                              VACAVILLE        CA            3/9/2018   $   942,126.00   $   182,956.32
JAMES M ROBARDS IND CASH ACCT               GREENVILLE       KY            5/3/2018   $   124,500.00   $     1,961.44
JAMES PEELE IRA                             PILOT MOUNTAIN   NC           5/23/2019   $    38,600.00   $     1,158.81
JAMESANNA D ROGERS IND CASH ACCT            GREENSBORO       NC            9/4/2018   $   360,297.00   $       594.56
JAMESANNA D ROGERS IRA                      GREENSBORO       NC           1/30/2015   $   293,000.00   $    21,102.75
                           Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 6 of 14


JAN HERMAN ICA                              LONE TREE         CO          5/16/2019   $     232,260.91   $    43,698.17
JAN R GORMAN IRA                            GAINESVILLE       GA           1/7/2015   $   1,200,000.00   $    63,890.13
JAN R GORMAN SEP IRA                        GAINESVILLE       GA           1/7/2015   $     207,000.00   $    32,593.53
JEFFREY T TILLEY INHERITED IRA              KING              NC           9/9/2019   $      42,540.00   $     2,138.98
JEFFRY HERMAN ICA                           ROSWELL           GA          5/28/2019   $     232,260.91   $    43,698.17
JEFFRY HERMAN INHERITED IRA                 ROSWELL           GA          8/24/2018   $     104,700.00   $    16,369.69
JENNIFER CATTANO INHERITED IRA              RALEIGH           NC           9/3/2019   $      43,800.00   $     3,804.70
JEREMY D HOOPER IND CASH ACCT               SAN ANTONIO       TX           9/6/2018   $      25,000.00   $     4,122.04
JEROME C HOPPER IRA                         OLYMPIA           WA          5/11/2016   $     573,700.00   $    10,327.59
JERRY & KARON MONNETT ICA                   PLEASANT GARDEN   NC          8/13/2020   $     110,000.00   $     1,141.61
JERRY D WILLOUGHBY IRA                      MERRITT IS        FL           2/3/2015   $   2,323,000.00   $    61,558.77
JERRY D WILLOUGHBY ROTH IRA                 MERRITT IS        FL           2/3/2015   $      85,000.00   $    20,199.60
JESSE D TUCKER IRA                          MOUNT AIRY        NC          2/12/2015   $     250,000.00   $     2,074.02
JIMMY & BARBARA STARLING IND CASH ACCT      MOUNT AIRY        NC          6/20/2018   $      30,000.00   $     5,384.07
JOANN WOODWORTH ICA                         LAKEWOOD RANCH    FL           2/9/2018   $     125,499.34   $    16,284.38
JOANN WOODWORTH IRA                         LAKEWOOD RANCH    FL           2/2/2015   $      32,742.98   $     5,129.88
JOE B NORMAN IRA                            MOUNT AIRY        NC          3/12/2015   $     208,100.00   $     1,683.71
JOEL AND GAIL LAWSON ICA                    OAK RIDGE         NC          2/24/2020   $      75,000.00   $       493.80
JOHAN HOVENKAMP ICA                         PFAFFTOWN         NC          7/24/2020   $      49,500.00   $     2,974.07
John & Cynthia Kearney ICA                  PEACHTREE CTY     GA         12/31/2020   $      41,000.00   $     1,112.70
JOHN AND JEANNE PERKINS ICA                 DOBSON            NC          3/18/2021   $      50,000.00   $       513.03
JOHN AND JUDITH HOLLAND IND CASH ACCT       LEXINGTON         NC          9/28/2018   $     110,000.00   $     1,060.05
JOHN D LOIKA IRA                            CORP CHRISTI      TX          2/25/2015   $   1,000,000.00   $    14,561.28
JOHN D SIZEMORE IRA                         PFAFFTOWN         NC           2/2/2015   $      66,800.00   $     4,877.24
John Disosway & Sylvia Majani ICA           PATRICK AFB       FL          5/20/2019   $     250,000.00   $   263,038.06
JOHN F DISOSWAY IRA                         PATRICK AFB       FL          1/12/2015   $   1,380,600.00   $     9,868.57
JOHN F DISOSWAY ROTH IRA                    PATRICK AFB       FL          1/12/2015   $     226,852.79   $    15,768.90
JOHN H LOMAX III IRA                        CORNELIUS         NC          7/30/2015   $     738,300.00   $    41,425.40
JOHN HAVEN LOMAX III REV TRUST ICA          CORNELIUS         NC           4/6/2021   $     171,900.00   $    11,421.69
JOHN HOLLAND ICA                            CLEMMONS          NC          5/21/2021   $            ‐     $    30,500.00
JOHN J LANCZKI IND CASH ACCT                SOUTH LYON        MI          9/14/2018   $     198,209.81   $       508.24
JOHN K WESTERFIELD IND CASH ACCT            OWENSBORO         KY           6/5/2018   $     170,000.00   $     1,700.01
JOHN KEARNEY IRA                            PEACHTREE CTY     GA          3/23/2020   $   1,218,000.00   $    62,620.53
JOHN KEARNEY ROTH                           PEACHTREE CTY     GA         12/23/2020   $     104,000.00   $     2,195.36
JOHN LOMAX III INHERITED IRA                CORNELIUS         NC           4/6/2021   $      87,250.00   $     8,141.91
                           Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 7 of 14


JOHN R CARSON II IND CASH ACCT              TAYLORSVILLE      NC          11/9/2018   $   732,700.00   $       577.96
JOHN R SMITH IRA                            PLEASANT GARDEN   NC           4/9/2015   $    37,000.00   $    14,422.04
JOHN S WILLIAMS & BARBARA U WILLIAMS IND    CENTRAL CITY      KY           2/5/2018   $   250,000.00   $    10,218.96
JOHN WILLIAMS ICA                           CENTRAL CITY      KY         11/25/2019   $   100,000.00   $     8,733.39
JOHNSIE WALLACE IND CASH ACCT               LEXINGTON         NC           1/3/2019   $    75,000.00   $     5,380.16
JORDAN SNOW ICA                             PILOT MOUNTAIN    NC          3/23/2021   $   101,000.00   $       415.80
JOSEPH CRITES ICA                           COLUMBUS          OH          2/25/2021   $    25,000.00   $       250.02
JOSEPH F SCOTT JR ICA                       JULIAN            NC          10/6/2020   $   160,890.00   $    14,202.56
JOYCE A REEDY IRA                           HENDERSON         NV          4/22/2016   $   160,500.00   $     5,328.83
JOYCE P WATSON IND CASH ACCT                PINNACLE          NC          6/13/2018   $   500,000.00   $    10,452.15
JOYCE REEDY ICA                             HENDERSON         NV          1/29/2019   $   108,400.00   $     7,538.05
JOYCE T BOWMAN IRA                          PILOT MOUNTAIN    NC          2/10/2015   $   116,000.00   $    10,400.81
JUDITH B ESSIC IRA                          WINSTON SALEM     NC          1/23/2019   $   100,000.00   $     6,093.66
JUDITH P ROACH IND CASH ACCT                ALEXANDRIA        VA         11/19/2018   $   200,000.00   $     2,069.91
JULIA ROSE IND CASH ACCT                    GREENVILLE        KY          6/15/2018   $   270,000.00   $     3,155.74
JUNE F HOLLMAN IND CASH ACCT                KINGSVILLE        MD          8/15/2018   $   335,475.02   $     7,869.36
JUNE R LITTLE IND CASH ACCT                 PORT ANGELES      WA          11/1/2018   $   200,066.04   $    30,000.72
KAREN H HARRIS IRA                          WINSTON SALEM     NC          1/28/2015   $   166,500.00   $     1,375.20
KAREN PINNIX IND CASH ACCT                  PFAFFTOWN         NC          8/13/2018   $    50,000.00   $       557.82
KAREN STEPHENS IRA                          WINSTON SALEM     NC           9/4/2020   $   200,000.00   $     6,384.01
KATHERINE BRYANT ICA                        WINSTON SALEM     NC           1/5/2021   $   100,000.00   $     2,302.81
KATHLEEN A JESSEN IND CASH ACCT             SARASOTA          FL           1/5/2018   $    84,173.17   $     1,264.72
KATHLEEN A JESSEN IRA                       SARASOTA          FL          1/26/2015   $    54,007.21   $     5,845.85
KATHLEEN LYDEN SEP                          OSPREY            FL          6/16/2020   $   302,000.00   $     7,315.54
KATHRYN G PRUETT PERSONAL TRUST IND CASH    MOUNT AIRY        NC          7/17/2018   $   827,000.00   $   140,571.23
KEITH V BURWELL IND CASH ACCT               WESTFIELD         NC           6/8/2018   $   340,000.00   $       514.44
KEITH V BURWELL IRA                         WESTFIELD         NC           3/2/2015   $    35,700.00   $     6,623.93
KELLY A. RAINEY TRUST ICA                   GAINESVILLE       GA          7/20/2020   $   800,000.00   $     4,482.19
KELLY HOOPER ICA                            Merritt Island    FL          11/6/2018   $   200,000.00   $   214,484.58
KENDHAL M SCHROEDER IRREVOCABLE TRUST IC    MOUNT AIRY        NC          1/29/2019   $   150,000.00   $     1,172.75
KENNETH AND ANN KLAMFOTH IND CASH ACCT      MOUNT AIRY        NC           9/4/2018   $   765,849.20   $     1,360.65
KENNETH D KLAMFOTH IRA                      MOUNT AIRY        NC          1/30/2015   $   213,400.00   $    14,398.96
KENNETH D MUSSER JR LIVING TRUST            UNDERWOOD         WA          6/25/2018   $   592,700.00   $     2,429.41
KENNETH G & LOIS R SHIELDS IND CASH ACCT    PINNACLE          NC           6/8/2018   $    70,000.00   $       604.12
KENNETH G SHIELDS IRA                       PINNACLE          NC           2/3/2015   $   109,800.00   $     4,193.57
                            Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 8 of 14


KENNETH H HUGHES IND CASH ACCT               SACRAMENTO      KY            5/10/2018   $    24,750.00   $    4,611.48
KENNETH MUSSER ROTH IRA                      UNDERWOOD       WA            1/28/2015   $   569,378.00   $    3,729.89
KENT BURWELL ICA                             WESTFIELD       NC            3/25/2019   $    20,000.00   $      502.35
KEVIN BARKER IRA                             RURAL HALL      NC            3/12/2021   $   110,000.00   $      500.08
KIM BURWELL ICA                              WESTFIELD       NC            3/25/2019   $    20,000.00   $    1,790.38
KIMBERLY MURRAY INHERITED IRA                HILLSBOROUGH    NC            5/20/2020   $   258,000.00   $   12,079.62
KRISTAL BROWN‐HICKS ICA                      WINSTON‐SALEM   NC            4/29/2021   $   100,000.00   $    2,505.35
LADONNA SHOULDERS INHERITED IRA              SLAUGHTERS      KY            4/16/2021   $          ‐     $         ‐
LARRY D & LINDA K CANNOY IND CASH ACCT       MOUNT AIRY      NC            8/10/2018   $   510,000.00   $      518.58
LARRY D LAWSON IRA                           GALAX           VA             8/1/2018   $   130,000.00   $   13,521.77
LATAIN BIRELEY TRUST IND CASH ACCT           GREENVILLE      SC            6/18/2018   $   700,000.00   $    5,702.27
LAURA M TORBETT IRA                          LAKESIDE        CA             2/2/2015   $   312,600.00   $    9,844.78
LAURA TORBETT IND CASH ACCT                  LAKESIDE        CA             8/2/2018   $   141,800.00   $    4,717.24
LAWRENCE JESSEN IND CASH ACCT                SARASOTA        FL             1/8/2018   $    48,994.17   $      799.25
LAWRENCE M JESSEN IRA                        SARASOTA        FL            1/26/2015   $    54,007.21   $    5,840.82
LEIF KARLSSON IRA                            GREENSBORO      NC            2/11/2021   $   203,900.00   $      582.24
LEONANNIE STANBERRY ICA                      WINSTON SALEM   NC            6/20/2019   $    75,000.00   $    1,185.04
LEONARD J MURRAY JR IND CASH ACCT            PORT ST LUCIE   FL            9/14/2018   $   146,881.37   $      519.37
LESTER T HOLLAND IRA                         GREENSBORO      NC            1/30/2015   $   190,500.00   $    2,059.15
LILA DAVIDSON AND ELIZABETH SLATE ICA        PINNACLE        NC            3/26/2019   $    64,500.00   $    1,516.61
LINDA BENNETT ICA                            SARASOTA        FL            3/27/2018   $   211,596.16   $   39,895.95
LINDA C BENNETT IRA                          SARASOTA        FL            4/20/2015   $    19,095.85   $    3,510.86
LINDA C BENNETT ROTH IRA                     SARASOTA        FL            4/20/2015   $    71,600.23   $   13,678.93
LINDA KEY ICA                                ARARAT          NC            6/14/2019   $   100,000.00   $      493.98
LINDA L GORMAN SEP IRA                       GAINESVILLE     GA             1/7/2015   $   143,000.00   $   18,160.23
LINDA WHITEHOUSE IRA                         CENTRAL CITY    KY           10/28/2019   $   272,100.00   $   78,648.97
LISA A WRIGHT IND CASH ACCT                  PITTSBORO       NC            5/17/2018   $   445,700.00   $      469.04
LISA G MARTIN IRA                            MT AIRY         NC            1/26/2015   $   144,000.00   $    5,166.95
LISA GEORGE IRA                              SALISBURY       NC             5/3/2019   $   153,200.00   $    6,627.11
LLOYD AND LAURA TERRY IND CASH ACCT          LOWGAP          NC            6/22/2018   $   106,100.00   $    5,289.73
LOIS JAMES ICA                               OLIN            NC            6/18/2019   $    49,500.00   $    6,204.17
LOIS JAMES IRA                               OLIN            NC            6/18/2019   $    41,600.00   $    5,493.08
LOIS R SHIELDS IRA                           PINNACLE        NC             2/3/2015   $    84,600.00   $    3,096.74
LORI A HOPPER IRA                            OLYMPIA         WA            5/11/2016   $    40,300.00   $    3,670.58
LYNN TEAL ICA                                KING            NC            4/22/2019   $    53,000.00   $      513.74
                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 9 of 14


LYNN TEAL IRA                              KING             NC           4/18/2019   $      38,600.00   $     1,617.12
MARCIA EVERHART ICA                        CONCORD          NC            4/6/2021   $     171,900.00   $    11,421.69
MARCIA EVERHART INHERITED IRA              CONCORD          NC            4/6/2021   $      87,250.00   $     8,141.91
MARCIA L EVERHART IRA                      CONCORD          NC           6/17/2015   $     188,000.00   $    17,310.04
MARCIA MARTIN ICA                          WESTFIELD        NC           9/17/2020   $      50,000.00   $       505.92
MARIE LLOYD ICA                            VENICE           FL           4/17/2018   $      88,931.38   $    16,300.51
MARILYN R DRAPER IND CASH ACCT             GREENVILLE       KY          12/19/2017   $      11,750.00   $       392.28
MARITAL TRUST U/W OF WILLIAM HARRY ADAMS   TOBACCOVILLE     NC           9/11/2018   $     318,364.47   $     1,462.20
MARK DEL PICO ICA                          SARASOTA         FL           6/12/2020   $     406,000.00   $     2,380.88
MARK DEL PICO IRA                          SARASOTA         FL           6/11/2020   $     328,200.00   $     2,251.74
MARK HOLLAND IRA                           TRAVELERS RST    SC           11/3/2016   $     592,400.00   $    27,909.99
MARSHA A WHISMAN IRA                       LOUISVILLE       KY           5/18/2015   $     235,500.00   $    35,130.63
MARTHA F STINNETT IRA                      CHATTANOOGA      TN           4/14/2015   $     250,000.00   $          ‐
MARTHA L FRANKLIN IND CASH ACCT            MORGAN TOWN      KY           6/13/2018   $     550,000.00   $    27,528.67
MARY ANN HOLLMAN IND CASH ACCT             KINGSVILLE       MD          10/19/2018   $     165,000.00   $    17,735.76
MARY ANN HOLLMAN IRA                       KINGSVILLE       MD            3/1/2016   $      89,700.00   $    14,810.89
MARY JO REVLETT IRA DEC'D                  SACREMENTO       KY           2/25/2015   $     123,200.00   $    13,254.79
MAURICE J DUPRE IRA                        ROSWELL          GA           2/23/2015   $     150,000.00   $    19,138.07
MAYNARD W SHELTON IND CASH ACCT            WALNUT COVE      NC           5/29/2018   $      97,000.00   $       532.06
MELISSA PEELE IRA                          PILOT MOUNTAIN   NC           5/23/2019   $      21,300.00   $       812.36
MELVIN AND JULIA LAMBE IND CASH ACCT       PILOT MOUNTAIN   NC           9/24/2018   $     400,000.00   $       502.37
MERIAL B HOLLAND IND CASH ACCT             MOUNT AIRY       NC           7/23/2018   $     321,200.00   $     3,006.46
MICHAEL AND BESSIE LOVE ICA                PILOT MOUNTAIN   NC           11/6/2019   $     100,000.00   $     3,178.14
MICHAEL AND BRENDA CRAIG ICA               PINEVILLE        NC          10/27/2020   $     115,000.00   $       508.28
MICHAEL BLANTON ICA                        HENDERSONVLLE    NC            5/7/2021   $            ‐     $   200,000.00
MICHAEL D MADDEN IRA                       ORLANDO          FL            3/3/2015   $      59,350.00   $    10,881.35
MICHAEL HALL ICA                           SUWANEE          GA           3/25/2021   $     400,000.00   $     5,071.45
MICHAEL M JONES SIMPLE IRA                 GREENSBORO       NC           2/13/2015   $     509,800.00   $    31,450.36
MICHAEL R LOVE IRA                         PILOT MOUNTAIN   NC           1/26/2015   $   1,137,900.00   $    15,943.22
MICHAEL THORPE IRA                         MOUNT AIRY       NC           12/3/2019   $     100,000.00   $     8,767.79
MICHAEL W SENIOR IRA                       SANTA RSA BCH    FL           2/23/2015   $   1,100,000.00   $     7,222.92
MITCH CLEARY IRA                           ENNICE           NC            3/1/2021   $            ‐     $          ‐
MONDELL LOVE ICA                           PILOT MOUNTAIN   NC           2/21/2020   $     100,000.00   $       523.06
MYCLETA BURWELL                            WESTFIELD        NC            6/5/2018   $     252,437.00   $       571.25
NANCY E DANNA IND CASH ACCT                BLOOMFLD HLS     MI           9/14/2018   $     146,881.38   $       519.37
                           Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 10 of 14


NANCY J CORROW ROTH IRA                     SARASOTA         FL            3/16/2015   $      70,466.79   $    4,307.80
NANCY L EVERIDGE IRA                        CANA             VA             2/2/2015   $      59,000.00   $    1,863.03
NANCY N LIBBY IND CASH ACCT                 FANCY GAP        VA            8/29/2018   $     452,900.00   $      912.69
NANCY W TUDOR IRA                           GREENVILLE       KY            2/12/2015   $      30,500.18   $    9,090.62
NATHAN & HENEDINA DEBORD IND CASH ACCT      KING             NC            6/19/2018   $      45,800.00   $      502.56
NATHAN S DEBORD IRA                         KING             NC            2/11/2015   $     107,700.00   $   14,925.26
NATHAN S DEBORD ROTH IRA                    KING             NC            2/11/2015   $      87,000.00   $   15,905.08
NATHANIEL AND SALLIE BRYANT ICA             WINSTON SALEM    NC             1/5/2021   $      50,000.00   $    1,401.39
NELSON L MONTGOMERY IRA                     DUGSPUR          VA            2/23/2015   $     167,500.00   $    4,992.51
NINA E DAVIDSON IND CASH ACCT               MOUNT AIRY       NC            8/10/2018   $     100,000.00   $      514.58
PAMELA SNOW ICA                             DOBSON           NC            1/16/2019   $     716,000.00   $    4,390.36
PAMELA T GOINS IND CASH ACCT                MOUNT AIRY       NC            7/13/2018   $     159,750.00   $      559.56
PANSY CHANEY ICA                            MOUNT AIRY       NC           10/23/2019   $     200,000.00   $      495.70
PATRICIA A HARLAN IRA                       GREENVILLE       KY            2/25/2015   $     120,100.00   $    4,965.77
PATRICIA J BOWLES IND CASH ACCT             BULLHEAD CITY    AZ             9/6/2018   $      49,500.00   $      528.70
PATRICIA J BOWLES IRA                       BULLHEAD CITY    AZ            1/26/2015   $      48,000.00   $    5,574.01
PATRICIA NIFONG IRA                         WINSTON SALEM    NC            5/13/2021   $            ‐     $         ‐
PATRICIA P GREENE IRA                       HARRISBURG       NC             4/1/2015   $     182,000.00   $   12,455.73
PATSY P REVO IRA                            GREENVILLE       KY            2/12/2015   $      55,900.00   $   17,459.04
PAUL A VAUGHAN IRA                          ENNICE           NC            9/10/2018   $     146,500.00   $    2,177.43
PAUL AND DEBRA HUMPHRIES IND CASH ACCT      LIVERMORE        CO            9/25/2018   $     150,000.00   $    1,247.13
PAUL D HUMPHRIES IRA                        LIVERMORE        CO            4/20/2016   $     160,100.00   $   12,329.37
PAUL H AYERS IND CASH ACCT                  RURAL HALL       NC            8/14/2018   $      34,000.00   $      534.64
PAUL J GACH & LISA A GEORGE IND CASH ACC    SALISBURY        NC            8/10/2018   $     862,200.00   $   35,092.71
PAULA A. HOLLAND TRUST ICA                  TRAVELERS REST   SC            1/11/2018   $     577,915.00   $   10,626.83
PAULA W FINLEY IND CASH ACCT                GREENVILLE       KY            2/15/2018   $     120,000.00   $    2,811.86
PEGGIE T THOMAS IRA                         MOUNT AIRY       NC           11/21/2017   $      69,000.00   $    8,241.83
PEGGIE THOMAS IND CASH ACCOUNT              MOUNT AIRY       NC            3/12/2018   $     240,000.00   $    7,606.43
PETER ANDERSON IRA                          NEWNAN           GA            1/26/2015   $   1,880,500.00   $   48,260.59
PETER ANDERSON ROTH IRA                     NEWNAN           GA            1/26/2015   $     321,400.00   $   30,331.83
PETER W SMITH IRA                           DECATUR          GA            7/27/2015   $      96,996.17   $         ‐
PHYLLIS A OEHMAN IRA                        CANA             VA            9/19/2017   $     137,900.00   $    9,477.74
PHYLLIS B VANHOY IRA                        Cornelius        NC            3/17/2015   $     104,900.00   $   23,562.10
PRUETT FAMILY TRUST IND CASH ACCT           MOUNT AIRY       NC            7/17/2018   $     234,869.54   $   55,182.36
RALPH VICK IRA                              GREENVILLE       KY            1/15/2020   $     210,000.00   $   15,287.89
                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 11 of 14


RAMONA M POOLE IND CASH ACCT               KENNESAW         GA           10/24/2018   $     200,000.00   $     1,750.00
RAMONA M POOLE IRA                         KENNESAW         GA            2/19/2015   $     500,000.00   $     3,860.17
RANDY MENDENHALL ICA                       WALNUT COVE      NC            1/17/2020   $      50,000.00   $     4,256.54
RANDY WHITAKER IRA                         CHERRYVILLE      NC            8/10/2015   $     200,000.00   $          ‐
RAY P LANCZKI IND CASH ACCT                WESTLAND         MI            9/14/2018   $     198,209.80   $       508.24
RAYMOND AND SUSANNE FISCHER ICA            MOORESVILLE      NC            5/11/2020   $      49,500.00   $     3,712.53
RAYMOND BELL III AND SARAH ABEE‐BELL ICA   LITTLETON        NH            5/24/2021   $            ‐     $          ‐
RAYMOND E BELL JR IND CASH ACCT            KENNESAW         GA           10/30/2018   $     400,000.00   $    10,390.45
REBECCA J NATANSON IRA                     WINSTON SALEM    NC             2/7/2018   $      62,600.00   $     4,263.75
REBECCA SMITH IND CASH ACCT                GREENSBORO       NC            10/9/2018   $      96,544.39   $       525.99
REBECCA SMITH IRA                          GREENSBORO       NC            1/29/2015   $     359,000.00   $     6,685.17
REBECCA TAPP ICA                           CARY             NC            5/21/2020   $     150,000.00   $       506.39
REBECCA YOUNG ICA                          GREENVILLE       KY            3/26/2020   $     599,500.00   $    38,763.17
REGINA GOODFRIEND IRA                      BOCA RATON       FL             8/5/2015   $     160,000.00   $    29,719.51
REGINALD A FERUSON & SARAH C FERGUSON TR   CHARLOTTE        NC             6/6/2018   $     191,700.00   $     2,448.78
RENEE KLEIN ICA                            PFAFFTOWN        NC            7/23/2020   $      79,500.00   $     4,473.52
REX SLATE ICA                              PINNACLE         NC            4/12/2019   $      30,000.00   $     4,509.46
RIANN CRISSMAN ICA                         CLEMMONS         NC             1/5/2021   $      72,000.00   $     1,798.00
RICHMOND GAGE IND CASH ACCT                KING             NC             1/7/2019   $     215,000.00   $       512.82
RITA T MANUEL IRA                          MOUNT AIRY       NC            2/10/2015   $      84,600.00   $     3,509.43
ROBERT A BERMANN REVOCABLE TRUST           MOORESVILLE      NC           11/27/2018   $     524,900.00   $   528,156.89
ROBERT A GOODMAN IRA                       ROSWELL          GA             2/2/2015   $   1,000,000.00   $     2,308.97
ROBERT A HUNTER IRA                        PILOT MTN        NC           10/28/2016   $     104,100.00   $     6,363.03
ROBERT BERMANN IRA                         MOORESVILLE      NC           11/28/2018   $     162,000.00   $    21,281.26
ROBERT R HATFIELD IRA                      NORTH PORT       FL             2/6/2015   $   1,099,689.81   $    15,788.34
ROBERT WORRELL IRA                         DUGSPUR          VA             3/1/2021   $      99,950.00   $       506.16
RODNEY BENNETT ICA                         SARASOTA         FL             7/5/2018   $      42,000.00   $     8,667.81
RODNEY J BENNETT IRA                       SARASOTA         FL            4/20/2015   $     791,618.04   $    41,364.46
RODNEY T TILLEY INHERITED IRA              KING             NC             9/9/2019   $      28,340.00   $     1,620.02
RODNEY TILLEY ICA                          KING             NC           12/24/2019   $     100,000.00   $     8,095.65
ROGER ARBUCKLE ICA                         GREENVILLE       KY            2/14/2020   $     183,500.00   $    13,255.03
ROGER L TAYLOR IND CASH ACCT               MOUNT AIRY       NC             4/4/2018   $      41,750.00   $     3,014.11
ROGER L TAYLOR IRA                         MOUNT AIRY       NC            2/18/2015   $      68,000.00   $     4,083.53
ROGER McKINNEY ICA                         PINNACLE         NC            9/24/2020   $     300,000.00   $     3,693.05
ROLAND L BURKE IRA                         GREENVILLE       KY            8/10/2018   $      99,750.00   $    16,024.63
                          Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 12 of 14


RONALD C JONES IRA                         MOUNT AIRY         NC          9/18/2019   $     200,000.00   $     2,338.72
RONALD E HARRIS IND CASH ACCT              GREENSBORO         NC          9/28/2018   $      66,006.33   $       506.51
RONALD E HARRIS IRA                        GREENSBORO         NC          3/31/2015   $     382,100.00   $    23,545.54
RONALD EDWARDS IRA                         KING               NC           6/5/2019   $     288,000.00   $    11,751.37
RONALD R HORN ESTATE ICA                   LOS ANGELES        CA         11/25/2019   $     423,008.29   $    59,006.32
RONNIE D HAWKS IRA                         GALAX              VA           7/6/2015   $     103,500.00   $     7,224.74
ROSEMARIE J CULLEN IRA                     WESTLAKE VILLAGE   CA          2/23/2015   $     103,900.00   $    21,830.96
ROY AND SHIRLEY HILL ICA                   FRIES              VA          9/26/2019   $      50,000.00   $     5,209.65
ROY D BURCH IND CASH ACCT                  MOUNT AIRY         NC          6/12/2018   $      90,000.00   $     1,503.21
ROY D BURCH IRA                            MOUNT AIRY         NC          2/12/2015   $     190,800.00   $     6,171.37
RUSSELL A DANLEY AND BARBARA C DANLEY      RURAL HALL         NC          9/19/2019   $     132,000.00   $       500.43
RUSSELL A DANLEY IRA                       RURAL HALL         NC          9/18/2019   $     175,000.00   $       836.99
RUSSELL G STINNETT IRA                     MT PLEASANT        SC          4/16/2015   $     100,000.00   $          ‐
RUTH M. HOWERTON TRUST U/A DATED 12‐14‐2   GREENSBORO         NC          8/18/2020   $     225,000.00   $    11,747.39
SAMUEL L ROBINSON IRA                      GALAX              VA          2/10/2015   $     121,250.00   $     2,241.73
SAMUEL ROBINSON ICA                        GALAX              VA           2/4/2021   $      49,500.00   $       963.87
SANDRA DAVIS ROTH                          BEAUFORT           NC          8/14/2020   $      24,700.00   $     1,731.94
SANDRA POSEY ICA                           PINNACLE           NC          1/16/2020   $      51,000.00   $     2,982.13
SCOTT SPENCE IRA                           TROPHY CLUB        TX          9/25/2018   $   1,159,900.00   $    26,622.25
SHARON GATES‐HODGES ICA                    DOBSON             NC          5/29/2019   $      29,500.00   $       401.27
SHARON PADDEN ICA                          BRASELTON          GA           4/3/2019   $     499,750.00   $    71,161.79
SHARRON JESSUP IRA                         GREENVILLE         KY         11/20/2015   $      55,200.00   $     6,364.98
SHERYL A BRIDGES IRA                       SARASOTA           FL          8/24/2015   $     199,700.00   $     4,805.18
STEPHANIE HICKS IRA                        PINNACLE           NC          1/26/2015   $      66,800.00   $     4,862.39
STEPHEN PRESTON IRA                        KING               NC          3/28/2019   $      32,100.00   $     5,027.88
Steven & Dori Mitchell ICA                 OLYMPIA            WA           5/8/2018   $     286,500.00   $     2,800.79
STEVEN A MITCHELL IRA                      OLYMPIA            WA           8/3/2016   $   1,000,000.00   $    17,553.23
STEVEN A MITCHELL ROTH IRA                 OLYMPIA            WA           8/3/2016   $      29,700.00   $     1,137.02
STEVEN A MITCHELL SEP IRA                  OLYMPIA            WA           8/3/2016   $     250,000.00   $     4,861.07
STEVEN AND MARY KISH IND CASH ACCT         PINNACLE           NC          8/13/2018   $     470,331.46   $       474.39
STEVEN AND ROBIN SMITH ICA                 WAYNESVILLE        NC         11/12/2020   $     433,000.00   $     3,080.34
STEVEN KISH JR ICA                         PINNACLE           NC         11/25/2019   $      19,500.00   $       506.55
STEVEN M HAWKS IND CASH ACCT               GALAX              VA          5/15/2018   $     363,500.00   $    12,820.59
STEVEN M HAWKS IRA                         GALAX              VA          5/25/2018   $      51,300.00   $     2,071.32
STEVEN WORLEY IRA                          ARDEN              NC          4/29/2021   $            ‐     $   228,175.55
                         Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 13 of 14


SURREY LANE PARTNERS,LTD ICA               SPRING            TX          6/11/2020   $   5,000,000.00   $   302,502.74
SUSAN GREGORY ICA                          KING              NC          6/11/2020   $      39,500.00   $     2,836.89
SUSAN GREGORY IRA                          KING              NC          10/6/2020   $     453,200.00   $     9,045.40
SUSAN TILLEY IND CASH ACCT                 MOUNT AIRY        NC           1/3/2019   $      95,000.00   $       506.57
SYLVIA BOYLES IRA                          MOUNT AIRY        NC         12/11/2019   $      21,600.00   $       502.81
SYLVIA BOYLES ROTH IRA                     MOUNT AIRY        NC          4/29/2019   $      59,100.00   $       496.32
SYLVIA MAJANI ICA                          PATRICK AFB       FL          4/26/2018   $     235,000.00   $    24,503.97
TERA AND JOHN SARGENT ICA                  MILTON            GA           3/3/2020   $     100,000.00   $     4,589.45
TERRI S SHORE INHERITED IRA                WINSTON SALEM     NC           4/2/2015   $      81,600.00   $     2,136.60
TERRY AND BELINDA MOOREFIELD IND CASH AC   SIOUX FALLS       SD          8/22/2018   $     166,500.00   $     3,080.46
TERRY SNOW ICA                             DOBSON            NC          1/16/2019   $     656,000.00   $       837.71
THE AUBREY J GIBBS RLT IND CASH ACCT       RICHMOND          IN          3/27/2018   $     478,217.26   $     6,029.68
THE DIANE TANEN RLT ICA                    TREASURE ISLAND   FL           4/2/2018   $     111,611.60   $     2,199.45
THERESA VARNER IND CASH ACCT               KERNERSVILLE      NC          9/24/2018   $      50,000.00   $       504.03
THOMAS & BEVERLY CRAMPTON TRUST CASH ACC   TRAVELERS REST    SC          1/11/2018   $     240,000.00   $     1,501.24
THOMAS T LYONS IRA                         OWENSBORO         KY           2/6/2015   $     193,522.01   $    10,529.26
TIMOTHY J TUDOR IRA                        GREENVILLE        KY          2/12/2015   $      92,200.54   $    26,783.07
TIMOTHY PADDEN ICA                         BRASELTON         GA          10/3/2019   $     202,750.00   $     6,727.74
TIMOTHY R HALL IRA                         KING              NC          12/6/2017   $     108,600.00   $    13,013.20
TONI E JONES SIMPLE IRA                    GREENSBORO        NC          4/13/2016   $      61,700.00   $    13,835.89
TRACEY M SMITH IRA                         ORLANDO           FL           3/4/2015   $     116,000.00   $    20,412.65
ULLA KARLSSON IRA                          HIGH POINT        NC          3/25/2015   $     137,800.00   $     1,719.32
VARNER A VOGLER IND CASH ACCT              KING              NC          3/27/2018   $     178,100.00   $     6,150.07
VERLINDA C DUKES IND CASH ACCT             GREENSBORO        NC          4/26/2018   $      99,500.00   $     9,217.94
VERLINDA C DUKES IRA                       GREENSBORO        NC          7/30/2018   $      78,800.00   $    13,174.92
VICKIE EARLE ICA DEC'D                     CUMMING           GA          6/20/2018   $      77,733.44   $     3,291.75
VICKIE L EARLE ROTH IRA DEC'D              CUMMING           GA           3/2/2015   $     139,000.00   $    28,772.19
VICKIE S RENEGAR IND CASH ACCT             YADKINVILLE       NC          2/23/2018   $      92,700.00   $     1,008.81
VICTOR H PERMAR IRA                        GREENSBORO        NC          4/29/2015   $      83,700.00   $     5,217.17
VICTOR HOOPER ICA                          MERRITT IS        FL           8/5/2020   $     200,000.00   $     8,838.79
VICTOR J HOOPER ROTH IRA                   MERRITT IS        FL          3/17/2015   $   1,145,360.00   $    35,815.04
VICTOR J. HOOPER IRREVOCABLE TRUST F ICA   MERRITT ISLAND    FL          4/26/2018   $     316,860.00   $     1,067.27
VIVIAN V HUTSON IND CASH ACCT              PILOT MOUNTAIN    NC         11/13/2018   $      75,000.00   $       488.68
VOLKER PETZOLD IRA                         Lakewood Ranch    FL           3/4/2015   $     270,338.52   $    37,557.88
WARREN KING ICA                            MOUNT AIRY        NC          3/26/2020   $     100,000.00   $     7,927.16
                            Case 1:21-cv-03413-SDG Document 2-8 Filed 08/20/21 Page 14 of 14


WESLEY CALLAWAY ICA                          DAHLONEGA        GA             7/2/2018   $     164,166.74   $   171,728.15
WESLEY CALLAWAY IRA                          DAHLONEGA        GA            3/12/2015   $     421,500.00   $     5,825.03
WILLIAM C HARLAN IRA                         GREENVILLE       KY            7/24/2018   $     100,000.00   $     1,587.55
WILLIAM G BOWMAN IRA                         PILOT MOUNTAIN   NC            2/10/2015   $     121,800.00   $    16,475.27
WILLIAM HUMPHREYS ICA                        DAVENPORT        IA            10/9/2019   $      85,000.00   $       680.33
WILLIAM L CORROW IRA                         SARASOTA         FL            3/16/2015   $     301,220.41   $    29,205.89
WILLIAM L CORROW ROTH IRA                    SARASOTA         FL            3/16/2015   $     155,218.84   $    10,508.27
WILLIAM ROMPF ICA                            LAKEWOOD RCH     FL           12/13/2019   $     200,000.00   $       664.14
WILLIAM V CONN IRA                           ATLANTA          GA            10/9/2015   $      70,000.00   $        85.13
                                                                                        $ 109,570,791.45
